Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement (relating to 300,000 Shares of Common Stock) of CryoLife, Inc. on Form S-8 of our reports dated February21, 2008, relating to the consolidated financial statements and financial statement schedule of CryoLife,Inc. (which report expresses an unqualified opinion and includes an explanatory paragraph relating to the Company’s adoption on October1, 2005, of Financial Accounting Standards Board (FASB) Statement No.123R, Share Based Payment, and the Company’s adoption on January1, 2007 of FASB InterpretationNo.48, Accounting for Uncertainty in Income Taxes - an interpretationof FASB Statement No. 109) and the effectiveness of CryoLife, Inc.'s internal control over financial reporting, appearing in the Annual Report on Form10-K of CryoLife,Inc. for the year ended December31, 2007. /s/ Deloitte & Touche LLP Atlanta,
